Wright, C. J.,
dissenting. — I dissent in this case, for the reason that it is reversed upon a point not made, nor referred to by counsel for either party. The ground of objection, made by the demurrer to the answer, was that though the son of the plaintiff was hiied to the defendant, to work for a year, and left without cause, before the expiration of the time fixed, the plaintiff might nevertheless recover, relying upon the doctrine of Britton v. Turner, 6 N. H., 181, and followed by this court in Pixler v. Nichols, ante 106. This is the ground upon which it wTas sustained, as I gather from the entire record — a conclusion fully and entirely warranted, from the fact that this is the question, and the sole question, made by counsel, on this part of the case, in their arguments. The thought that by sustaining the demurrer, defendant was deprived, on the trial, of his right to set-off his damages, by reason of the failure of the plainiff to fulfill his contract, is not intimated in the argument, and is first suggested in the opinion.' If it appeared that this was denied him, or if the point had- been made that the answer was good for the purpose of letting in proof of such failure, I should, perhaps, not differ from the conclusion arrived at by the majority of the court. In the absence of *329anything of this kind, however, I think it best to confine our examination to the points made, and not to reverse a cause and send it back, for an error that couusel, by their silence, treat as practically and actually unimportant.
There is a wide difference between affirming and reversing a case, upon a point not made by counsel. It is frequently the case, and in most instances the duty, of the appellate court to sustain the action of the court below, if from an examination of the entire record, a point can be found to justify it, though such point may not be made by counsel. And this, upon the well known and statutory rule, that we will always presume, in favor of, and never against, the correctness of the proceedings in the inferior tribunal. It is very different, however, when a cause is to be reversed. "We are justified in hunting, (that word expresses my meaning), for reasons to sustain, but not to reverse, a case. If counsel insist that a case ought to be reversed on one ground, I certainly will not overrule him upon that, and send it back upon some other; such a practice is, in effect, giving a party a new trial, upon a ground that he does not urge; and decides questions to which the attention of neither party has been directed.